Citation Nr: 1437752	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-18 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to September 30, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 70 percent for service-connected PTSD.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969 and from March 1970 to May 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2009, February 2012, and July 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The August 2009 rating decision established service connection for PTSD and assigned a 30 percent disability rating, effective September 30, 2008.  The Veteran disagreed with the assigned disability rating and effective date.  In a May 2011 rating decision, the RO increased the assigned rating to 70 percent. The Veteran did not expressed satisfaction with the increased disability rating and perfected his appeal by filing a timely VA Form 9, as to disability rating and effective date, in July 2011.  C.f., AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran's claim of entitlement to a TDIU was denied in a February 2012 rating decision.  He disagreed with the denial and perfected his appeal by filing a timely substantive appeal (VA Form 9) in October 2013.

The July 2013 rating decision granted service connection for peripheral neuropathy of the right and left lower extremities, assigning separate 10 percent disability ratings to each.  The Veteran disagreed with the assigned ratings and perfected his appeals in October 2013.

In VA Form 9s dated in October 2013 and July 2011, the Veteran requested to appear at a videoconference hearing before a Veterans Law Judge.  In December 2013, the Veteran, through his attorney, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

While the claims were pending before the Board, additional evidence was added directly to the Veteran's claims file.  The Veteran, through his attorney, has repeatedly submitted written waivers of local consideration of this evidence; these waivers are contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  On September 18, 1987, the Veteran's original claim of service connection for PTSD was received by the RO.  In March 1988, the RO denied the claim.  A June 1988 rating decision denied the Veteran's claim to reopen the previously denied claim of service connection for PTSD.  He appealed the denial.  In a June 1991 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  At the time of the 1987 and 1991 claims, the Veteran described stressors that were not corroborated or subject to corroboration and PTSD was not diagnosed.  

2.  The Veteran filed a claim to reopen that was received on August 29, 2003, and his claim of service connection for PTSD was again denied by the RO in December 2004 and August 2007.

3.  During the course of the August 29, 2003 claim, and prior to the expiration of one year following the denial of service connection for PTSD in December 2004, the Veteran described a stressor of being subject to rocket attack, this stressor was confirmed by the service department,  and PTSD was diagnosed.

4.  Resolving all doubt in the Veteran's favor, an effective date of August 29, 2003 is warranted for service connection for PTSD.

5.  The medical and other evidence of record indicates that the Veteran's peripheral neuropathy of the right lower extremity is manifested by mild sensory motor and symptoms approximating no worse than mild incomplete paralysis of the sciatic nerve.

6.  The medical and other evidence of record indicates that the Veteran's peripheral neuropathy of the left lower extremity is manifested by mild sensory motor and symptoms approximating no worse than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 29, 2003 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 101(30), 5101(a), 5110(a), 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.151(a), 3.156(c), 3.304(f), 3.400 (2013).

2.  The criteria for an evaluation in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8520 (2013).

3.  The criteria for an evaluation in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the earlier effective date and initial ratings claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as, VA and private treatment records have been obtained and associated with the claims file.

The Veteran was also afforded a pertinent VA examination, as to the peripheral neuropathy claims, in June 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).

II.  Earlier effective date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2013).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2013).

With respect to service connection claims that are granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2013).

38 C.F.R. § 3.156(c)(1) provides that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

Pursuant to 38 C.F.R. § 3.156(c)(2), "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the Court noted the following:  A claim which is "reopened" under the section 5108 on the basis of "new and material evidence" from other than service department reports is essentially a new claim, rather than a continuation of the prior claim, and the function of reopening under section 5108 is to remove the statutory finality bar of section 7104 (b).  In contrast, where the claim is reopened on the basis of new and material evidence from service department reports, the VA has consistently treated it as a true "reopening" of the original claim and a review of the former disposition in light of the service department reports which were considered to have been lost or mislaid, and the award of benefits is made retroactive to the date of the original claim.

Here, the Veteran contends that he is entitled to an effective date earlier than September 30, 2008, for the grant of service connection for PTSD.  The representative has claimed that all elements for granting service connection for PTSD were present since the Veteran filed his reopened claim on August 29, 2003.

As noted above, the Veteran served on active duty from April 1966 to March 1969 and March 1970 to May 1971.  A January 1968 notation in the Veteran's STRs indicated that he wanted to be relieved of his duties; however, no record of further consultation is contained in the claims file.  Following a psychiatric evaluation in April 1971, the Veteran was diagnosed with a character disorder due to his homosexuality.  The April 1971 service separation examination did not document any psychological diagnoses or complaints.  The Veteran's DD-214 and service personnel records demonstrate that he served in the Republic of Vietnam from February 1971 to May 1971.

In September 1987, the Veteran filed a claim of entitlement to service connection for nerves, short temperedness, sheer shock and jumpiness, which he contended began in 1970.  The RO characterized this claim as one for PTSD and denied the matter in March 1988.  Specifically, the RO determined that "[t]here is no evidence in the service medical records showing complaints, treatments, or diagnosis of an acquired psychiatric disorder."  The RO also noted that the Veteran failed to reply to a November 1987 letter requesting additional information.

In March 1988, the Veteran submitted a statement, in which he described in-service stressors including witnessing a truck driver and baby being killed by a landmine, being suspected of being a criminal investigator by his fellow soldiers, and thwarting an attempt on his life involving a hand grenade.  In June 1988, the RO denied the Veteran's claim to reopen the matter of entitlement to service connection for PTSD.  The RO determined that "[n]o evidence has been received or submitted to warrant reconsideration of the prior decision."  The Veteran disagreed with the denial and filed a timely substantive appeal.  During the pendency of the appeal, evidence was added to the claims file, which documented the Veteran's continuing complaints of anxiety.  See the VA treatment records dated November 1987.  In a June 1991 decision, the Board denied the Veteran's claim of service connection for PTSD; holding that there was no objective verification that the Veteran was exposed to the alleged stressors, "nor do his personnel records indicate circumstances in which such experiences would have been likely."  There was no diagnosis of PTSD of record.  The Veteran did not appeal and the decision became final.

On August 29, 2003, the Veteran again filed a claim to reopen the matter of entitlement to service connection for PTSD.  In October 2003, he submitted a stressor statement, in which he described witnessing a helicopter crash in DaNang, Republic of Vietnam, seeing the destruction of three small fishing vessels by helicopters, being accused of being a homosexual following the receipt of a personal letter, and seeing body bags.  A psychosocial assessment dated in August 2003 confirmed a diagnosis of PTSD due to the Veteran's military service.  The Veteran was afforded a VA examination in November 2003 at which time the examiner diagnosed the Veteran with PTSD, which he found to be due to "witnessing horrific battle time activities."  The RO attempted to verify the claimed stressors; however, in a December 2004 memorandum, the United States Armed Services Center for Research of Unit Records (USASCRUR) indicated that it could not verify the claimed stressors.  However, the memorandum also noted that the "DaNang History file does state that there was a rocket attack on DaNang Air Base on April 27, 1971 where the rockets hit the fuel storage tanks causing extensive damage."  An additional incident of the destruction of a building with no injuries due to a placed explosive device in February 1971 was also described.  In December 2004, the RO denied the Veteran's PTSD claim, finding that "[i]n the absence of verifiable stressors to support a diagnosis of PTSD, service connection is denied."  The Veteran disagreed with this denial and, in a February 2005 statement, he asserted that his "last few nights in DaNang were filled with mortar attacks."  The claim was again denied in a November 2005 statement of the case (SOC) in which the decision review officer (DRO) noted that the Veteran's statements concerning in-service stressors "are vague and he has not submitted any evidence in support of these alleged stressors."

In March 2007, the Veteran again filed to reopen the previously denied claim of entitlement to service connection for PTSD, which was denied in August 2007.

In September 2008, the Veteran submitted another claim to reopen the matter of service connection for PTSD.  In support of his claim, the Veteran reiterated his previously asserted stressors including that he was subject to mortar attacks at DaNang.  He submitted a statement in May 2009 in which he again described the mortar attacks.  The RO subsequently corroborated the Veteran's contentions of experiencing mortar attacks while he stationed at DaNang (February 1971 to May 1971) through unit records.  Service connection was granted in an August 2009 rating decision, effective September 30, 2008.

Accordingly, the RO has assigned an effective date of September 30, 2008 for the grant of service connection for PTSD.  The Veteran seeks an earlier effective date.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the date of the reopened claim of service connection for PTSD, August 29, 2003, is the earliest effective date assignable for the award of service connection.

Typically, in a case that has been reopened, the effective date would be the date of receipt of a veteran's claim to reopen.  See 38 C.F.R. § 7105.  However, in this case, all of the facts relied upon to grant service connection for PTSD were of record at the time of the August 29, 2003 reopened claim or received within a year of the claim being denied in December 2004.  The diagnosis of PTSD was made in August 2004; the stressor of rocket attacks was corroborated in December 2004 and the Veteran identified the rocket attacks as being the precipitating stressor in February 2005.  A VA examination in November 2003 with an addendum indicated that PTSD was related to military stressors in part.  The July 2009 VA examination confirmed that PTSD was related to the corroborated stressor.  When the Veteran filed his last claim of service connection, the RO obtained unit records confirming that the Veteran was stationed in Da Nang during the time of the rocket attacks.  Since the eventual grant of service connection was based in part on unit records that were available and readily identified as pertinent, an effective date of August 29, 2003 is warranted.  See 38 C.F.R. § 3.156(c).  (Notwithstanding any other section in this part, at any time after VA issues a decision on a claim , if VA receives or associates official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.)   

An effective date prior to August 29, 2003 is not warranted.  At the time of the 1987, 1988, and 1991 decisions, the Veteran was not claiming that rocket attacks were a stressor.  There was not diagnosis of PTSD of record and no showing that PTSD was related to an inservice stressor.  There was insufficient information to even attempt to obtain additional service records to confirm claimed stressors and had all subsequently received service department records been of record at the time of the earlier denials, there would have been no change in their outcomes.  Therefore, the grant of service connection for PTSD, based upon the Veteran's claim for such benefits cannot be granted prior to August 29, 2003

III.  Initial ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart, supra.  Here, the Veteran has been assigned separate 10 percent evaluations for his service-connected peripheral neuropathy of the right and left lower extremities from June 7, 2012, the date of claim.  As discussed below, the Board concludes that increased evaluations are not warranted from the date of claim; thus staged ratings are not appropriate with respect to these issues.

The Veteran's peripheral neuropathy of the right and left lower extremities is currently rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8699-8620 [neuritis of the sciatic nerve].  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi, supra.  To this end, the medical evidence shows that the Veteran's peripheral neuropathy of the right and left lower extremities consists primarily of numbness, tingling, and pain in the bilateral legs and feet.  All of these symptoms are consistent with the diagnostic code under which each is rated (DC 8620).  This diagnostic code deals with the nerves affected by the Veteran's service-connected disabilities (the sciatic nerve).  Neither the Veteran nor his attorney has contended that another diagnostic code would be more appropriate.

The Board therefore concludes that DC 8620 is most appropriate for the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.
Under DC 8620, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating.  Finally, mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8620 (2013).

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  The Board observes that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition 871.  "Severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, DCs 8510-8730 (2013).

Here, the Veteran's peripheral neuropathy is rated as 10 percent disabling for each lower extremity.  As explained in the law and regulations section above, such ratings are congruent with mild incomplete paralysis.

Initially, the Board notes that the Veteran is not eligible for 80 percent ratings under DC 8620 for his service-connected peripheral neuropathy of the right and left lower extremities because there is no evidence of complete paralysis of either foot, nor has the Veteran so contended.

Accordingly, the Board's analysis of these claims will depend upon whether the Veteran's peripheral neuropathy of the right and left lower extremities may be characterized as "moderate" or worse.  For reasons stated immediately below, the Board finds that the criteria for increased disability ratings under DC 8620 have not been met.

VA treatment records dated in May 2012 document the Veteran's report of no paresthesia.  Neurological examination showed that deep tendon reflexes were intact (1+) in the bilateral lower extremities.  Sensation was intact (2+) for light touch, vibration, pinprick, and proprioception in the lower extremities, except decreased monofilament sensation of the left medial and lateral foot, which was associated with prior left tibula/fibula fracture.  See the VA treatment record dated May 2012.  Motor strength was 5/5 in the bilateral lower extremities.  Id.

VA treatment records dated in December 2012 documented the Veteran's complaint of increasing weakness to his legs, bilaterally.  It was noted that he does not experiencing pain in his lower extremities.  The Veteran reported that he needs to use a cane when walking his dogs due to the bilateral leg weakness.  See the VA treatment record dated December 2012.

The Veteran was afforded a VA examination in June 2013 in order to evaluate the bilateral lower extremities.  The VA examiner noted that the Veteran complained of tingling and numbness in his feet bilaterally; the numbness is greater in the left foot.  The Veteran also reported some increased numbness with a weakness-like feeling in his feet and lower legs when he rests after walking.  The examiners noted the Veteran's report that he is able to walk six blocks, stand for twenty minutes, and climb two flights of stairs; although all of these activities increase the numbness in his lower extremities.  The examiner diagnosed the Veteran with mild parasthesias/dysestheisas and numbness in the right and left lower extremities.  The VA examiners further documented decreased sensation to light touch and vibration sensation in both lower extremities; however, pinprick sensation, position sense, cold sensation, and deep tendon reflexes were intact bilaterally.   Normal muscle strength was noted in left and right knee extension, left and right plantar flexion, and right and left ankle dorsiflexion.  No muscle atrophy was shown.

The June 2013 VA examiner diagnosed the Veteran with incomplete paralysis of the sciatic nerve in the bilateral lower extremities of mild severity.  He noted that the diabetic peripheral neuropathy does impact the Veteran's ability to work in that he was required to stand more than 20 minutes, which would cause increased numbness and weakness in his feet.

Accordingly, the medical evidence demonstrates that the symptomatology associated with the Veteran's peripheral neuropathy of the right and left lower extremities is characterized by mild numbness, tingling, and weakness without loss of muscle strength.  There is no evidence of additional functional impairment such as muscle wasting, atrophy, or tremors in his lower extremities.  The Board finds the Veteran's symptoms alone do not constitute evidence which is sufficient to characterize his service-connected peripheral neuropathy of the right and left lower extremities as "moderate."  That is, the Veteran's current symptoms do not approach the "average" or "medium" range and are best described as mild.

In sum, increased initial disability ratings are not warranted for the service-connected peripheral neuropathy of right and left lower extremities under Diagnostic Code 8620.

The Board also finds that the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's peripheral neuropathy have resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the service-connected peripheral neuropathy has had some impact on the Veteran's occupational functioning, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the Veteran's peripheral neuropathy symptoms are expressly contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Although the Veteran has submitted evidence as to his peripheral neuropathy symptomatology and made assertions of entitlement to higher disability ratings, he has not submitted evidence of unemployability, or claimed to be unemployable, specifically as a result of his service-connected peripheral neuropathy of the right and left lower extremities.  Thus, the question of entitlement to a TDIU due to these service-connected disabilities has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  No further discussion of a TDIU is necessary as to these issues.


ORDER

An effective date of August 29, 2003, and no earlier, for the grant of service connection for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

For the reasons expressed below, the Board finds that the claims of entitlement to an increased initial disability rating for PTSD and entitlement to a TDIU must be remanded for further development.

Regarding the Veteran's claim of entitlement to a higher initial disability rating for PTSD, as described above, the Board is granting an effective date for service connection of August 29, 2003.  Thus, an initial rating as of that date must initially be assigned by the AOJ.  See 38 U.S.C.A. § 7104, 38 C.F.R. § 20.101.  Therefore, the RO should assign an initial disability rating for the Veteran's service-connected PTSD for the time period from August 29, 2003 to September 30, 2008.

As the Veteran and his attorney have asserted that the Veteran is entitled to a TDIU based primarily on his service-connected PTSD, his claim of entitlement to a TDIU is inextricably intertwined with the increased rating claim that currently remains on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to an initial disability rating for the Veteran's service-connected PTSD for the time period from August 29, 2003 to September 30, 2008, and readjudicate the issues of entitlement to an initial rating in excess of 70 percent from September 30, 2008, as well as, the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, VBA should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


